Citation Nr: 1455349	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-14 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to accrued benefits, to include the matter of the appellant's status as a child of the Veteran. 


WITNESSES AT HEARING ON APPEAL

Appellant, R.S., B.S., and H.S.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to October 1943.  He died on January [redacted], 2006.  The appellant is the daughter of the Veteran and his spouse, who  now also is deceased.  The appellant seeks benefits accrued by the Veteran's spouse during her lifetime.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 decision by the VA Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania (hereinafter Agency of Original Jurisdiction (AOJ)) which denied the appellant's claim for accrued benefits.  The appellant filed a notice of disagreement (NOD) in October 2011.  A statement of the case (SOC) was issued in May 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2012.

In February 2013, the appellant and family members testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In August 2013, the Board sent the appellant a copy of the April 2013 hearing transcript, as requested.

The Board notes that, in addition to the paper claims file, the record on appeal now includes paperless, electronic records in Virtual VA and Veteran Benefits Management System (VBMS) files.  Notably, the Virtual VA file contains copies of the September 2011 AOJ denial letter, the death certificate of the Veteran's spouse, a May 2012 SOC and the April 2013 video-conference hearing transcript.  There are additional documents which are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no relevant documents currently stored in VBMS.




FINDINGS OF FACT

1.  In a January 2008 rating decision, the AOJ awarded the Veteran's surviving spouse aid and attendance pension benefits, effective December 3, 2007; however,  the payment of pension benefits was delayed pending a competency determination, a corpus estate calculation and final appointment of a fiduciary.

2.  The Veteran's spouse died on November [redacted], 2010, prior to the appointment of a fiduciary, and prior to full payment of the benefits awarded.

3.  The appellant does not satisfy the statutory definition of "child" under the governing statute to be eligible for the payment of accrued benefits, and payment of accrued benefits to the estate of the deceased spouse of the Veteran is not authorized by law.
 
4.  The appellant did not pay for expenses paid for the last sickness of the Veteran's spouse, and burial benefits for the Veteran's spouse had been paid by the Veteran during his lifetime.


CONCLUSION OF LAW

As the appellant lacks legal entitlement to payment of accrued benefits, and reimbursement for the expense of last sickness and burial is not warranted, the appeal is without legal merit.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.59(a), 3.250, 3.1000, 3.1003 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West. 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. §3.159(b)(1). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, the Veteran's surviving spouse had been awarded aid and attendance pension benefits by means of a January 2008 AOJ rating decision, but she died prior to payment  of any monthly benefits.  In December 2010, the appellant, who is the daughter of both the Veteran and his spouse, filed a VA Form 21-601 (Application for Accrued Amounts Due a Deceased beneficiary).  By letter dated January 24, 2011, the AOJ issued a letter which provided notice to the appellant explaining what information and evidence was needed to substantiate a claim for accrued benefits, to include expenses paid for last sickness and burial.  This letter informed the appellant of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA. 

As discussed in more detail below, the pertinent facts regarding the appellant's relationship to the Veteran and eligibility to be considered a dependent "child" of the Veteran are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to entitlement to accrued benefits.  Additionally, the appellant has denied paying any of the expenses for the last sickness or burial of the Veteran's spouse.  Thus, based on undisputed fact, the Board must find that the appellant cannot establish legal status as an accrued beneficiary under 38 U.S.C.A. § 5121 as a matter of law.  As such, VCAA notice or additional development is not required as the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

The Board further observes that the AOJ did not comply with the appellant's request for having her NOD reviewed by a Decision Review Officer (DRO).  Rather, the AOJ applied the traditional appeals process to this claim.  .  As this claim cannot be established as a matter of law, the Board finds that the due process irregularity has resulted in no prejudice to the appellant.  In any event, during the Board hearing, the appellant waived any objection to this due process irregularity.

With respect to the appellant's April 2013 Board hearing, the Board notes that she was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that the undersigned substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.
 
During the April 2013 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the appellant's relationship to the Veteran and why she believed that she is entitled to accrued benefits.  Although the undersigned did not explicitly suggest the submission of specific, as explained, the matter of the appellant's entitlement to accrued benefits turns on interpretation of the law, not the facts, and no evidence can change that fact.  Notably, however, the undersigned explored additional avenues of potential relief such as whether any funds paid by the appellant were part of the expenses of final illness of the Veteran's spouse.  Therefore, not only was the issue  "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  



II.  Analysis

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C.A. § 5121.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) the veteran's spouse; (B) the veteran's children (in equal shares); (C) the veteran's dependent parents (in equal shares).  38 U.S.C. § 5121(a), 5121(a)(2) (West 2002 and Supp. 2014); 38 C.F.R. § 3.1000(a) (2014).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6). 

Applications for accrued benefits must be filed within one year after the date of death, which has been met in this case.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The definition of "children" in section 5121 is not the commonly understood definition, but rather, "child" is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57; Burris v. Principi, 15 Vet. App. 348, 352-53 (2001); Nolan v. Nicholson, 20 Vet. App. 340 (2006).

In a January 2008 rating decision, the AOJ granted the Veteran's surviving spouse aid and attendance pension benefits, effective December 3, 2007.  Notably, the evidence at that time reflected that the Veteran's spouse had been diagnosed with Alzheimer's dementia.  As such, the AOJ deferred immediate payment of benefits due to a proposed finding of incompetency.  See August 2009 AOJ rating decision.

Additionally, the available information reflected that the Veteran's spouse, who had been living in a Nursing Home Dementia Wing, had a corpus estate exceeding $100,000.  Thus, the AOJ was required to adjudicate a Corpus of Estate Determination.  See VA Form 21-5427 dated March 2010.  See generally 38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(c) (providing that pension eligibility includes a calculation of the available funds from the corpus of the estate of a surviving spouse to determine financial eligibility for pension benefits).
 
By letter dated April 28, 2010, the AOJ notified the Veteran's spouse that pension benefits had been awarded in the amount of $998 effective January 1, 2008, and $1,056 (due to a cost of living adjustment) effective December 1, 2008.  This letter advised the Veteran's spouse that the disbursement of funds was being withheld pending final appointment of a fiduciary (although a payment of $1,056 had been released on grounds of financial hardship).

Unfortunately, the Veteran's spouse died on November [redacted], 2010, prior to the appointment of a fiduciary, and prior to full payment of the benefits awarded.

Here, the evidence shows that the Veteran's spouse was awarded death pension benefits effective January 1, 2008 and that no payments were made (except for a reported one-time payment of $1,056 based on grounds of financial hardship) prior to her death.  The type of benefits which had been awarded to the Veteran's spouse are considered "periodic monetary benefits" under the provisions 38 U.S.C.A. § 5121.  See Veterans Benefits Act of 2003, Pub.L. No. 108-183, § 104(c)(1), 117 Stat. 2651, 2656; see also Nolan v. Nicholson, 20 Vet. App. 340 (2006).  

An eligible survivor is entitled to receive the full amount of benefits due and unpaid under 38 U.S.C.A. § 5121.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651.  However, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A)); Marlow v. West, 12 Vet. App. 548, 551 (1999) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents"). 

Upon consideration of whether the appellant is eligible to receive benefits under 38 U.S.C.A. § 5121, the Board finds that she is not.  

The appellant does not contend that she is under the age of 18, that she became permanently incapable of self-support before the age of 18, or that she is under the age of 23 and is pursuing a course of instruction at an educational institution.  Notably, the appellant attended her hearing with three of her siblings none of which could reasonably be argued as meeting any of these criteria.  Thus, the appellant cannot be deemed an eligible survivor under 38 U.S.C.A. § 5121 because she does not meet the statutory definition of "child" under 38 U.S.C.A. § 101(4)(A) to be eligible for the payment of accrued benefits.  

The appellant has argued legal entitlement to accrued benefits on behalf of the estate of the Veteran's spouse, and has provided documentation that she is the executor of this estate.  However, as the Veteran's spouse died prior to receiving payment of retroactive pension award benefits from VA, this payment cannot be part of the estate.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002).  In Wilkes, the Court affirmed a Board decision which found that a veteran's estate was not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  Id.  The Court noted that, in an October 1997 advisory opinion, VA General Counsel interpreted that accrued benefits were not payable to the Veteran's estate under section 5121 because the estate does not fall within the class of individuals eligible to receive accrued benefits under that section.  Id. at 240; see also VAOPGCADV 31-91, citing VAOPGCPREC 22-92.  The Court determined, in Wilkes, that the funds at issue in that case were accrued benefits under § 5121; and held that the appellant, the nephew of the veteran, did not fall within a specifically enumerated category of recipients under section 5121(a) because he was not a child, spouse, or dependent parent of the veteran, citing 38 U.S.C.A. § 101(3), (4), and (5), defining, respectively, surviving spouse, child, and parent.  Id. at 242. 

The Court noted that the legislative history of sections 5121 and 5122 reveal that Congress intended that payments directed to a payee after his or her death be payable under section 5121 rather than under section 5122.  Wilkes at 242.  The Court cited the report of the Senate Committee on Veterans' Affairs, stating, "A person may die before receiving his first payment under an approved award covering a retroactive period of entitlement.  Such accrued amounts . . . are payable . . . in accordance with [the predecessor of section 5121(a)] to the surviving spouse, child or children, dependent mother or father, or the person who bore the expenses of the last illness and burial."  S. Rep. No. 227 (1953), reprinted in 1953 U.S.C.C.A.N. 1665, 1666. 

Accordingly, the Board finds that accrued benefits are payable in this case only to an eligible survivor under 38 U.S.C.A. § 5121.  The estate of a deceased Veteran's spouse simply does not fall within the class of individuals eligible to receive accrued benefits under section 5122.  See Wilkes, supra.  Furthermore, the deceased Veteran's estate does not fall under any specified category of payees for accrued benefits under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000(a)(1)-(4).  For these reasons, the Board finds that the Veteran's estate is not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  

The Board has also considered whether reimbursement of expenses paid for last sickness or burial is warranted under 38 U.S.C.A. § 5121(a)(6).

The appellant has reported that all expenses for the last sickness of the Veteran's spouse were paid from her available corpus funds.  The appellant has not reported paying any of the expenses related to the last sickness of the Veteran or his spouse.  For these reasons, the Board finds that reimbursement for the expense of last sickness is not warranted under 38 U.S.C.A. § 5121(a)(6). 

The appellant also has testified that burial benefits for the Veteran's spouse were paid according to contract terms purchased by the Veteran during his lifetime.  Because the appellant did not bear the expense of the last burial of the Veteran's spouse, reimbursement for such expenses is not warranted.  Id. 

In so finding, the Board acknowledges that the circumstances resulting in the delayed payment of pension benefits to the Veteran's spouse are regrettable.  However, the Board is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c).  Payment to the appellant as a surviving beneficiary, or to the estate of the deceased Veteran's spouse, is not authorized under 38 U.S.C.A. § 5121 as discussed above.  Moreover, there is no other avenue pursuant to which the Board can legally award the appellant the payment of monies associated with death of the appellant.  For these reasons, the Board finds that the appeal must be denied as a matter of law.  

Notably, unlike the VA Secretary, the Board simply has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."



ORDER

The claim of entitlement to accrued benefits, to include the matter of the appellant's status as a child of the Veteran, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


